     Case 1:20-cv-03254 Document 1 Filed 10/30/20 USDC Colorado Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. ____________________

FRESENIUS KABI USA, LLC,

         Plaintiff,

v.

CUSTOPHARM, INC.,

         Defendant.

                                           COMPLAINT


         Plaintiff Fresenius Kabi USA, LLC (“Fresenius Kabi”), by and through its undersigned

attorneys, for its complaint against Defendant Custopharm, Inc. (“Custopharm”), alleges as

follows.

                                   NATURE OF THE ACTION

         1.      This is an action for patent infringement under the patent laws of the United States,

Title 35, United States Code, in response to Custopharm’s submission of a New Drug Application

(“NDA”) with the U.S. Food and Drug Administration (“FDA”), seeking approval to manufacture

and sell levothyroxine sodium solution prior to the expiration of U.S. Patent Nos. 9,782,376 (“the

’376 patent”) and 10,398,669 (“the ’669 patent”) (collectively, the “patents-in-suit”).

                                           THE PARTIES

         2.      Fresenius Kabi is a corporation organized and existing under the laws of the state

of Delaware, having its corporate headquarters at Three Corporate Drive, Lake Zurich, Illinois

60047.
  Case 1:20-cv-03254 Document 1 Filed 10/30/20 USDC Colorado Page 2 of 14




        3.        On information and belief, Custopharm is a corporation organized and existing

under the laws of the states of Colorado.

        4.        On information and belief, Custopharm is also incorporated under the laws of the

state of Texas.

        5.        On information and belief, Custopharm has its principal place of business at 2325

Camino Vida Roble, Ste. B, Carlsbad, California 92011.

                                   JURISDICTION AND VENUE

        6.        This action for patent infringement arises under 35 U.S.C. § 1 et seq. generally and

35 U.S.C. § 271 specifically.

        7.        This Court has subject matter jurisdiction over this dispute pursuant to 28 U.S.C.

§§ 1331, 1338(a), 2201, and 2202.

        8.        Personal jurisdiction over Custopharm is proper because, upon information and

belief, Custopharm is a corporation organized and existing under the laws of Colorado and

maintains a registered agent for service of process in Colorado.

        9.        This Court also has personal jurisdiction over Custopharm because this suit arises

out of and relates to its activities that are, and will be, directed to the State of Colorado. On

information and belief, Custopharm prepared and filed NDA No. 214253 with the intention of

seeking to market the product covered by NDA No. 214253 nationwide, including within this

Judicial District. On information and belief, following any FDA approval of NDA No. 214253,

Custopharm will market and sell the product covered by NDA No. 214253 that is the subject of

the infringement claims in this action in the State of Colorado and throughout the United States,

including in this Judicial District.


                                                   2
  Case 1:20-cv-03254 Document 1 Filed 10/30/20 USDC Colorado Page 3 of 14




        10.     Custopharm has taken no steps to avoid marketing and selling its NDA product in

this Judicial District, or to ensure that its NDA product will not be available in this Judicial District.

        11.     Further, upon information and belief, Custopharm, directly or through its affiliates

and agents, develops, formulates, manufactures, markets, and sells pharmaceutical drug products

throughout the United States and in this Judicial District.

        12.     This Court also has personal jurisdiction over Custopharm because Custopharm’s

contacts within this Judicial District are continuous and systematic. On information and belief,

Custopharm develops, manufactures, seeks approval for, and sells FDA-approved generic

pharmaceutical drugs that are regularly marketed, distributed, and sold in Colorado and throughout

the United States. Thus, on information and belief, Custopharm does substantial business in

Colorado, derives substantial revenue from Colorado, and engages in other persistent courses of

conduct in Colorado. These continuous and systematic contacts, including but not limited to those

described above and below, are more than sufficient for this Court to exercise personal jurisdiction

over Custopharm.

        13.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 and 1400(b) at least

because Custopharm is organized under the laws of the state of Colorado and therefore resides

there for purposes of venue. On information and belief, Custopharm representatives make contacts

to this Judicial District for the purpose of marketing and selling its pharmaceutical products.

                                     THE PATENTS-IN-SUIT

        14.     The FDA issues a publication entitled Approved Drug Products with Therapeutic

Equivalence Evaluations (the “Orange Book”).




                                                    3
  Case 1:20-cv-03254 Document 1 Filed 10/30/20 USDC Colorado Page 4 of 14




       15.     Fresenius Kabi is the holder of NDA No. 210632 for Levothyroxine Sodium

intravenous solution, which the FDA approved on April 11, 2019. Fresenius Kabi currently sells

Levothyroxine Sodium intravenous solution in the United States.

       16.     The ’376 patent, entitled “Levothyroxine Liquid Formulations,” was duly and

legally issued on October 10, 2017, naming Arunya Usayapant and Basma M. Ibrahim as the

inventors. A true and correct copy of the ’376 patent is attached hereto as Exhibit A.

       17.     Fresenius Kabi is the assignee and lawfully owns all right, title, and interest in the

’376 patent, including the right to sue and to recover for infringement thereof.

       18.     In accordance with 21 U.S.C. § 355(b)(1), the ’376 patent is listed in the Orange

Book in connection with approved NDA No. 210632, as a patent claiming Fresenius Kabi’s NDA

drug product or a method of using that drug and “with respect to which a claim of patent

infringement could reasonably be asserted if a person not licensed by the owner engaged in the

manufacture, use, or sale of the drug.”

       19.     According to the Orange Book, the ’376 patent is currently not due to expire until

December 1, 2036.

       20.     The ’669 patent, entitled “Levothyroxine Liquid Formulations,” was duly and

legally issued on September 3, 2019, naming Arunya Usayapant and Basma M. Ibrahim as the

inventors. A true and correct copy of the ’669 patent is attached hereto as Exhibit B.

       21.     Fresenius Kabi is the assignee and lawfully owns all right, title, and interest in the

’669 patent, including the right to sue and to recover for infringement thereof.

       22.     In accordance with 21 U.S.C. § 355(b)(1), the ’669 patent is listed in the Orange

Book in connection with approved NDA No. 210632, as a patent claiming Fresenius Kabi’s NDA


                                                 4
  Case 1:20-cv-03254 Document 1 Filed 10/30/20 USDC Colorado Page 5 of 14




drug product or a method of using that drug and “with respect to which a claim of patent

infringement could reasonably be asserted if a person not licensed by the owner engaged in the

manufacture, use, or sale of the drug.”

       23.     According to the Orange Book, the ’669 patent is currently not due to expire until

December 1, 2036.

                             CUSTOPHARM’S NDA NO. 214253

       24.     On information and belief, Custopharm submitted NDA No. 214253 to the FDA

under Section 505(b)(2) of the Federal Food, Drug and Cosmetic Act, seeking FDA approval to

engage in the commercial manufacture, use, importation, offer for sale, or sale of a liquid

levothyroxine sodium injection, 100 mcg/mL (“Custopharm’s NDA Product”).

       25.     On information and belief, Custopharm is the owner of NDA No. 214253.

       26.     In submitting its NDA No. 214253, Custopharm was required to identify any drug

upon which the NDA relied for approval of Custopharm’s NDA Product, and submit a certification

regarding the patents that are listed in the Orange Book for this drug. 21 U.S.C. § 355(b)(2).

       27.     On information and belief, Custopharm identified NDA No. 202231 as the

reference listed drug upon which Custopharm’s NDA No. 214253 relied in seeking approval.

NDA No. 202231 is listed in the Orange Book as a “powder” formulation containing levothyroxine

sodium. The Orange Book lists Fresenius Kabi as the holder of NDA No. 202231.

       28.     On information and belief, Custopharm submitted a certification pursuant to

Section 505(b)(2)(A)(iv) of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §

355(b)(2)(A)(iv) (“Paragraph IV certification”) that the patents listed for NDA No. 202231 are




                                                5
  Case 1:20-cv-03254 Document 1 Filed 10/30/20 USDC Colorado Page 6 of 14




invalid, unenforceable, and/or will not be infringed by the commercial manufacture, use, or sale

of the drug product described by Custopharm’s NDA No. 214253.

       29.     On information and belief, despite seeking approval of a levothyroxine liquid

solution formulation, Custopharm did not submit a Paragraph IV certification that the patents listed

for Fresenius Kabi’s liquid “solution” levothyroxine NDA No. 210632 (specifically, the ’376

patent and ’669 patent) are invalid, unenforceable, and/or will not be infringed by the commercial

manufacture, use, or sale of the drug product described by Custopharm’s NDA No. 214253.

       30.     Custopharm has not provided to Fresenius Kabi any factual or legal basis for why

or how it does not infringe any valid claim of the ’376 or ’669 patent.

       31.     Custopharm was required to reference Fresenius Kabi’s liquid levothyroxine NDA

No. 210632 in seeking approval for its liquid levothyroxine NDA No. 214253. 21 C.F.R. §

314.54(a)(1)(iii). Custopharm improperly referenced Fresenius Kabi’s powder NDA No.

202231 so that it could avoid having to submit to FDA a Paragraph IV certification to the patents

listed for NDA No. 210632 (specifically, the ’376 patent and ’669 patent) and thereby improperly

deprive Fresenius Kabi from obtaining a statutory 30-month stay of approval of Custopharm’s

NDA if Custopharm does not change its certification. See 21 U.S.C. § 355(c)(3)(C).

       32.     Fresenius Kabi received a letter dated September 16, 2019 (“the Notice Letter”),

purporting to be a Notice of Paragraph IV Certification for NDA No. 214253 under Section

505(b)(2)(A)(iv) of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 355(b)(2)(A)(iv). The

Paragraph IV certification alleges that the claims of the patents listed in the Orange Book for

powder levothyroxine formulation NDA No. 202231 are invalid, unenforceable, and/or will not be

infringed by the commercial manufacture, use, or sale of Custopharm’s NDA Product.


                                                 6
  Case 1:20-cv-03254 Document 1 Filed 10/30/20 USDC Colorado Page 7 of 14




       33.     In the Notice Letter, Custopharm indicated that the dosage and active ingredient of

Custopharm’s NDA Product is 100 mcg/1mL levothyroxine. Custopharm also stated that the

proposed dosage form of Custopharm’s NDA Product is “injection.”

       34.     Despite stating that Custopharm’s NDA Product is a liquid solution levothyroxine

formulation, the Notice Letter did not contain a Notice of Paragraph IV Certification for the ’376

and ’669 patents listed under NDA 210632.

       35.     The Notice Letter contained an Offer of Confidential Access (“OCA”) for Fresenius

Kabi to receive and review Custopharm’s NDA.

       36.     Upon receipt of the Notice Letter, counsel for Fresenius Kabi contacted the counsel

for Custopharm that sent the Notice Letter and requested a copy of Custopharm’s

acknowledgement letter that they should have already received from the FDA.                   An

acknowledgement letter merely confirms the filing and acceptance for filing by the FDA as of a

particular date, and contains no confidential information.

       37.     Counsel for Custopharm ultimately refused to provide the acknowledgement letter

on October 22, 2020, and insisted that the parties discuss terms to the OCA before producing any

document.

       38.     Counsel for Fresenius Kabi attempted to negotiate terms for the disclosures of

Custopharm’s NDA under the OCA, but counsel for Custopharm refused to provide the NDA

under reasonable terms.

       39.     On information and belief, if NDA No. 214253 is approved by the FDA before the

expiration of the ’376 patent and ’669 patent, Custopharm will begin manufacturing, using,




                                                 7
  Case 1:20-cv-03254 Document 1 Filed 10/30/20 USDC Colorado Page 8 of 14




importing, offering for sale, and/or selling Custopharm’s NDA Product containing levothyroxine

in a liquid formulation, despite the patents-in-suit.

       40.     This action is being commenced before the expiration of forty-five days from the

date of Fresenius Kabi’s receipt of the Notice Letter.

                                             COUNT I

                      INFRINGEMENT OF U.S. PATENT NO. 9,782,376

       41.     Fresenius Kabi incorporates and realleges paragraphs 1-40 above.

       42.     The submission of NDA No. 214253 was an act of infringement by Custopharm of

one or more claims of the ’376 patent under 35 U.S.C. § 271(e)(2). In the event that Custopharm

commercially manufactures, imports, uses, offers for sale, or sells Custopharm’s NDA Product,

said actions would constitute infringement of the ’376 patent under 35 U.S.C. § 271(a).

       43.     On information and belief, Custopharm’s NDA Product is covered each by claim

of the ’376 patent.

       44.     On information and belief, Custopharm’s commercial importation, manufacture,

use, sale, and/or offer for sale of Custopharm’s NDA Product before the expiration of the ’376

patent would directly infringe the claims of the ’376 patent.

       45.     The ’376 patent has 30 claims directed to a liquid formulation containing

levothyroxine. Custopharm’s NDA Product meets each and every limitation of claims 1-30 of the

’376 patent, either literally or under the doctrine of equivalents.

       46.     Independent claim 1 of the ’376 patent is directed to:

       A liquid formulation comprising
              levothyroxine or a pharmaceutically acceptable salt thereof;
              about 1 mg/mL to about 50 mg/mL of tromethamine;
              about 10 mcg/mL to about 500 mcg/mL of sodium iodide; and water;

                                                  8
  Case 1:20-cv-03254 Document 1 Filed 10/30/20 USDC Colorado Page 9 of 14




               wherein the formulation has a pH of about 9.0 to about 11.5, and wherein the
               formulation is stable for at least 12 months at 25±2° C.

       47.     Just as disclosed in claim 1 of the ’376 patent, Custopharm’s NDA Product is also

a liquid formulation containing levothyroxine. Custopharm states in its Notice Letter that it

believes the contents of the Notice Letter itself are also confidential.

       48.     Upon information and belief, Custopharm’s NDA Product contains each of the

elements in claim 1 of the ’376 patent, either literally or under the doctrine of equivalents.

       49.     Like claim 1, claims 2-30 of the ’376 patent are directed to liquid formulations

containing levothyroxine. Upon information and belief, Custopharm’s NDA Product contains

each of the elements contained in claims 2-30 of the ’376 patent, either literally or under the

doctrine of equivalents.

       50.     On information and belief, unless enjoined by this Court, Custopharm plans and

intends to engage in the manufacture, use, offer for sale, sale, marketing, distribution, and/or

importation of Custopharm’s NDA Product with its proposed labeling immediately following

approval of NDA No. 214253 and before the expiration of the ’376 patent.

       51.     Unless enjoined by this Court, upon FDA approval of Custopharm’s NDA No.

214253, Custopharm will infringe, either literally or under the doctrine of equivalents, one or more

of claims of the ’376 patent by engaging in the manufacture, use, offer for sale, sale, marketing,

distribution, and/or importation of Custopharm’s NDA Product.

       52.     On information and belief, Custopharm has been aware of the existence of the

application resulting in the ’376 patent since before the submission of NDA No. 214253.




                                                  9
  Case 1:20-cv-03254 Document 1 Filed 10/30/20 USDC Colorado Page 10 of 14




       53.     On information and belief, Custopharm has no reasonable basis for believing that

Custopharm’s NDA Product will not infringe one or more valid claims of the ’376 patent and no

reasonable basis for believing that the infringed claims are invalid.

       54.     This case is “exceptional,” as that term is used in 35 U.S.C. § 285.

       55.     The acts of infringement by Custopharm set forth above will cause Fresenius Kabi

irreparable harm for which it has no adequate remedy at law, and those acts will continue unless

enjoined by this Court.

       56.     Fresenius Kabi is entitled to the relief provided by 35 U.S.C. § 271(e)(4), including,

inter alia, an order of this Court that the FDA set the effective date of approval for Custopharm’s

NDA No. 214253 to be a date which is not any earlier than the expiration date of the ’376 patent,

including any extensions of that date.

                                            COUNT II

                      INFRINGEMENT OF U.S. PATENT NO. 10,398,669

       57.     Fresenius Kabi incorporates and realleges paragraphs 1-56 above.

       58.     The submission of NDA No. 214253 was an act of infringement by Custopharm of

one or more claims of the ’669 patent under 35 U.S.C. § 271(e)(2). In the event that Custopharm

commercially manufactures, imports, uses, offers for sale, or sells Custopharm’s NDA Product,

said actions would constitute infringement of the ’669 patent under 35 U.S.C. § 271(a).

       59.     On information and belief, Custopharm’s NDA Product is covered by each claim

of the ’669 patent.




                                                 10
  Case 1:20-cv-03254 Document 1 Filed 10/30/20 USDC Colorado Page 11 of 14




       60.     On information and belief, Custopharm’s commercial importation, manufacture,

use, sale, and/or offer for sale of the Custopharm NDA Product before the expiration of the ’669

patent would directly infringe the claims of the ’669 patent.

       61.     The ’669 patent has 17 claims directed to a liquid formulation containing

levothyroxine. Custopharm’s NDA Product meets each and every limitation of claims 1-17 of the

’669 patent, either literally or under the doctrine of equivalents.

       62.      Independent claim 1 of the ’669 patent is directed to:

       A liquid formulation comprising
              levothyroxine or a pharmaceutically acceptable salt thereof;
              a stabilizing agent comprising tromethamine;
              not more than 2% liothyronine (T3); and
              water;
              wherein the formulation retains at least about 95% of the initial concentration of
              levothyroxine or pharmaceutically acceptable salt thereof after storage for 12
              months at 25±2° C., and retains at least about 95% of the initial concentration of
              levothyroxine or pharmaceutically acceptable salt thereof after storage for 2
              months at 40±2° C.

       63.     Custopharm’s NDA Product meets each and every limitation of claim 1 of the ’669

patent, either literally or under the doctrine of equivalents.

       64.     Just as disclosed in claim 1 of the ’669 patent, Custopharm’s NDA Product is also

a liquid formulation containing levothyroxine. Custopharm states in its Notice Letter that it

believes the contents of the Notice Letter itself are also confidential.

       65.     Upon information and belief, Custopharm’s NDA Product contains each of the

elements in claim 1 of the ’669 patent, either literally or under the doctrine of equivalents.

       66.     Like claim 1, claims 2-17 of the ’669 patent are directed to liquid formulations

containing levothyroxine. Upon information and belief, Custopharm’s NDA Product contains




                                                  11
  Case 1:20-cv-03254 Document 1 Filed 10/30/20 USDC Colorado Page 12 of 14




each of the elements contained in claims 2-17 of the ’669 patent, either literally or under the

doctrine of equivalents.

       67.     On information and belief, unless enjoined by this Court, Custopharm plans and

intends to engage in the manufacture, use, offer for sale, sale, marketing, distribution, and/or

importation of Custopharm’s NDA Product with its proposed labeling immediately following

approval of NDA No. 214253 and before the expiration of the ’669 patent.

       68.     Unless enjoined by this Court, upon FDA approval of Custopharm’s NDA No.

214253, Custopharm will infringe, either literally or under the doctrine of equivalents, one or more

of claims of the ’669 patent by engaging in the manufacture, use, offer for sale, sale, marketing,

distribution, and/or importation of Custopharm’s NDA Product.

       69.     On information and belief, Custopharm has been aware of the existence of the

application resulting in the ’669 patent since before the submission of NDA No. 214253.

       70.     On information and belief, Custopharm has no reasonable basis for believing that

Custopharm’s NDA Product will not infringe one or more valid claims of the ’669 patent and no

reasonable basis for believing that the infringed claims are invalid.

       71.     This case is “exceptional,” as that term is used in 35 U.S.C. § 285.

       72.     The acts of infringement by Custopharm set forth above will cause Fresenius Kabi

irreparable harm for which it has no adequate remedy at law, and those acts will continue unless

enjoined by this Court.

       73.     Fresenius Kabi is entitled to the relief provided by 35 U.S.C. § 271(e)(4), including,

inter alia, an order of this Court that the FDA set the effective date of approval for Custopharm’s




                                                 12
  Case 1:20-cv-03254 Document 1 Filed 10/30/20 USDC Colorado Page 13 of 14




NDA No. 214253 to be a date which is not any earlier than the expiration date of the ’669 patent,

including any extensions of that date.

                                    PRAYER FOR RELIEF

       WHEREFORE, Fresenius Kabi respectfully requests the following relief:

       A.      Judgment in favor of Fresenius Kabi and against Custopharm;

       B.      Judgment, pursuant to 35 U.S.C. § 271(e)(2) and 35 U.S.C. § 271(a), that

Custopharm has infringed, literally or by the doctrine of equivalents, the ’376 patent and ’669

patent by the submission of NDA No. 214253, and that the importation, sale, offer for sale, use,

and/or manufacture of Custopharm’s NDA Product, in the United States, would infringe the ’376

patent and ’669 patent;

       C.      Judgment, pursuant to 35 U.S.C. § 271(e)(4)(A) and other provisions of 35 U.S.C.

§ 271, that the effective date of approval of NDA No. 214253 shall be a date not earlier than the

date of expiration of the ’376 patent and ’669 patent plus any additional periods of exclusivity;

       D.      A preliminary and permanent injunction, pursuant to 35 U.S.C. §§ 271 and 283 and

Federal Rule of Civil Procedure 65, enjoining Custopharm and its officers, partners, agents,

servants, employees, parents, subsidiaries, divisions, affiliate corporations, other related business

entities and all other persons acting in concert, participation, or in privity with them, and their

successors and assigns, from any commercial manufacture, use, offer to sell, or sale within the

United States, or importation into the United States, of any NDA Product, and any product that is

similar to or only colorably different from those products, before the date of expiration of the ’376

patent and ’669 patent and any additional periods of exclusivity;




                                                 13
  Case 1:20-cv-03254 Document 1 Filed 10/30/20 USDC Colorado Page 14 of 14




          E.    A declaration that this is an exceptional case and an award to Fresenius Kabi of its

reasonable attorneys’ fees and expenses, as provided by 35 U.S.C. §§ 271(e)(4) and 285;

          F.    Damages or other monetary relief, including prejudgment interest, if Custopharm

engages in the commercial manufacture, use, offering to sell, sale, marketing, distribution, or

importation of NDA Product, or any other products that would infringe the ’376 patent and ’669

patent prior to the expiration of the ’376 patent and ’669 patent;

          G.    An award of pre-judgment and post-judgment interest on each and every award;

          H.    An award of Fresenius Kabi’s taxable costs in bringing and prosecuting this action;

and

          I.    Such other and further relief to Fresenius Kabi as this Court may deem just and

proper.

          DATED: October 30, 2020

                                              SHERMAN & HOWARD L.L.C.

                                              s/ James G. Sawtelle
                                              James G. Sawtelle

                                              s/ Katherine D. Varholak
                                              Katherine D. Varholak

                                              s/ Samuel D. Ballingrud
                                              Samuel D. Ballingrud

                                              633 17th Street, Suite 3000
                                              Denver, Colorado 80202
                                              Telephone: (303) 297-2900
                                              Facsimile: (303) 298-0940
                                              Email: jsawtelle@shermanhoward.com
                                                     kvarholak@shermanhoward.com
                                                     sballingrud@shermanhoward.com

                                              Attorneys for Plaintiff Fresenius Kabi USA, LLC

                                                 14
